   Case: 1:17-md-02804-DAP Doc #: 1408 Filed: 03/05/19 1 of 4. PageID #: 38872




                         UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF OHIO

                               EASTERN DIVISION


In re NATIONAL PRESCRIPTION OPIATE )      No. 1:17-md-2804
LITIGATION                         )
                                   )      Judge Dan A. Polster
                                   )
This Document Relates To:          )
                                   )
       ALL ACTIONS.                )
                                   )



            STIPULATION AND ORDER REGARDING MARCH 1, 2019 COMPLAINT
                             AMENDMENT DEADLINE




1537959_1
   Case: 1:17-md-02804-DAP Doc #: 1408 Filed: 03/05/19 2 of 4. PageID #: 38873



        WHEREAS, on February 15, 2019, this Court issued an Order denying Plaintiffs’ request for

default against certain Allergan entities (ECF No. 1377, “February 15, 2019 Order”), directing

Allergan to produce to Plaintiffs a list of all affiliates from whom documents have already been

produced (“Allergan Affiliates”) and allowing Plaintiffs until March 1, 2019, to amend the Track

One Complaints in accordance with the February 15, 2019 Order; and

        WHEREAS, Allergan has not yet produced to Plaintiffs the list of Allergan Affiliates, but

expects to be able to produce such list within approximately the next week;

        NOW, THEREFORE, the parties hereby stipulate and agree, subject to the Court’s approval,

that Plaintiffs may have until 10 days after Allergan serves Plaintiffs with the list of Allergan

Affiliates contemplated in the February 15, 2019 Order to amend the Track One Complaints in

accordance with the February 15, 2019 Order. For the avoidance of doubt, the parties dispute

whether any amendment is subject to the 5% market share limitation set forth in the Court’s

November 8, 2018 Order modifying CMO-1 (ECF No. 1106).

        IT IS SO STIPULATED.

DATED: March 1, 2019                           ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               AELISH M. BAIG
                                               MATTHEW S. MELAMED


                                                              /s/ Aelish M. Baig
                                                              AELISH M. BAIG

                                               Post Montgomery Center
                                               One Montgomery Street, Suite 1800
                                               San Francisco, CA 94104
                                               Telephone: 415/288-4545
                                               415/288-4534 (fax)
                                               aelishb@rgrdlaw.com
                                               mmelamed@rgrdlaw.com




                                              -1-
1537959_1
   Case: 1:17-md-02804-DAP Doc #: 1408 Filed: 03/05/19 3 of 4. PageID #: 38874




                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       PAUL J. GELLER
                                       MARK J. DEARMAN
                                       DOROTHY P. ANTULLIS
                                       120 East Palmetto Park Road, Suite 500
                                       Boca Raton, FL 33432
                                       Telephone: 561/750-3000
                                       561/750-3364 (fax)
                                       pgeller@rgrdlaw.com
                                       mdearman@rgrdlaw.com
                                       dantullis@rgrdlaw.com

                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       THOMAS E. EGLER
                                       CARISSA J. DOLAN
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101
                                       Telephone: 619/231-1058
                                       619/231-7423 (fax)
                                       tome@rgrdlaw.com
                                       cdolan@rgrdlaw.com

                                       Attorneys for Plaintiffs

DATED: March 1, 2019                   KIRKLAND & ELLIS LLP
                                       DONNA M. WELCH
                                       TIMOTHY W. KNAPP



                                         /s/ Donna M. Welch (via e-mail authorization)
                                                    DONNA M. WELCH

                                       300 North LaSalle
                                       Chicago, IL 60654
                                       Telephone: 312/861-2000
                                       312/861-2200 (fax)
                                       donna.welch@kirkland.com
                                       timothy.knapp@kirkland.com

                                       Attorneys for Defendant Allergan

                                 *      *      *


                                      -2-
1537959_1
   Case: 1:17-md-02804-DAP Doc #: 1408 Filed: 03/05/19 4 of 4. PageID #: 38875



                                   ORDER

        IT IS SO ORDERED.

          3/5/19
DATED: _________________________          /s/Dan Aaron Polster
                                     ____________________________________
                                     THE HONORABLE DAN A. POLSTER
                                     UNITED STATES DISTRICT JUDGE




                                      -3-
1537959_1
